Case 3:14-cr-00175-WHA Document 962-35 Filed 01/10/19 Page 1 of 2




          EXHIBIT II
    ffll           PacificCase
                           Gas &3:14-cr-00175-WHA
        Vegetation Management
    _ _ Work Request NPNB1014534
                   Mar 2, 2015
                                 Electric                                               Document 962-35Division:
                                                                                                           FiledNorth
                                                                                                                  01/10/19
                                                                                                                      Bay  Page 2 of 2
                                                                                                                             Circuit: PUEBLO 1104 #0043291104


                                                                                                                 SSD Routing#: 910
                                                                                                                         Contractor: Davey
                   0012-3163                                                                                               Contract: ZS4335009F
                   PUEBLO 1104-1 NAPA Q2                                                                                 Work Type: Distribution
                                                                                                                         Acct Type: Maintenance
                                                                                                                         Total Loe# 23
         General Comments:
           Work Request= NPNB1014534 and TL.sAcctType= 'M'
    Location Num: 9
       Address                                                                   City                     Quad Map           Thomas Guide Area                 Inspection Date / Time
       3683 ATLAS PEAK RD                                                        NAPA                     JJ-40              T-410-C6     17-4                 2/5/15 10:27 AM
        XStreet                                        IGroup                    County                   Loe Rt :           U-Bld          lnsp               Inspection Company
        WESTGATE DR                                                              NAPA                     240                No             e1hp               Davey RG
        Location Directions                                                                               Loe Lat/Lon                       Customer Name #1   Customer Phone #1
       5TH SP NW/O/POLE#193 NXT RD@MM-7.13;POLE#197 TO POLE#198 ALONG                                        38.413562 / -122.248458        SABINO             707-483-3034
       RD
       Alerts                                                                                             Struct1            Struct2        Customer Name #2   Customer Phone #2
        Notify First Traffic Issue                                                                                                          SABINO             707-483-3034
        SRA                         ITag Number        ITag Type                 Packet Project#          SSD#:                                                NTW Number
        Yes                                                                      0012-3163                709
        Loe Comments:                 START SP@PL #197, END 1/S/NW@PL #198 . SPN NXT/ABV RD. TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE
                                      ACCESS . MIKE SABOLSKI OWNER .

       ILocation Summary:             Units: 3             Notification :
                                                                                                  <------------Completed------------;,
                                                       Priority     Est          HV      Est
        crew       Tree - s ecles     Trim T     e                                                 Date              Q       T&M       OT     Hrs              B                 Tree#


        LA         Coast Live Oak TopDirecti           Routine                                   3119/ 15                    TR        0             AC                            65
        Com :
        Tline:                                         Owner: Private                          Clearance: 12
        Wire Type: None                VELB Area: No    Tree Lat/Lon:                          Worked Reason:




        Tree Com: .4 SP RT/O LNS IFO FNC; PNT+FLG                                              Worked Comments :
        Psc Com:
        Alerts :


        LA         Coast Live Oak TopDirecti           Routine      45      40   12              3119/15                     TR        0                                           67


        Tline:                                         Owner: Private                          Clearance: 12
        Wire Type: None                VELB Area: No    Tree Lat/Lon:                          Worked Reason :




        Tree Com: LRG 2XSTM .6 SP E/O/LNS NXT RD;SPRTS;FLG.                                    Worked Comments:
        Psc Com : CLR SD&BLW
        Alerts :


        LA         Coast Live Oak TopDirecti           Routine      30      14   12              3119/15                     TR        0             AC                            72
        Com :
        Tline:                                         Owner: Private                          Clearance: 12
       Wire Type: None                 VELB Area: No    Tree Lat/Lon:                          Worked Reason :




        Tree Com : 0.6 SP, UNDRLNS IFO FNC, 2X ; PNT+FLG                                       Worked Comments :
        Psc Com : CLR SD&BLW
        Alerts :
        Notes:




    Location Num : 10




                                                                                                                                             Page 9 of23

CONFIDENTIAL                                                                                                                                                       PGE-CPUC_00010235
